DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/08/2021 has been entered. Claims 1-29 remain pending in the application.  The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "radially separated" in claims 1, 16, and 29 is a relative term which renders the claim indefinite.  The term "radially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Otazo et al. Pub. No. US 2015/0077112 in view of Beck Patent No. US 10,670,678.

Regarding claim 16, Otazo teaches a method for contrast agent imaging using a magnetic resonance imaging (MRI) system comprising:
administering a contrast agent to a subject; [see paragraph 0010, ex: images can be acquired to visualize organ function or to follow the passage of a contrast agent]
b)  acquiring MR data for a region of interest containing the contrast agent within the subject using the MRI system; [see paragraph 0010]
c)  applying a k-space filter to the MR data to create filtered MR data by: [see paragraph 0019]
ii) Determining a different number of spokes for region based upon a radial sampling pattern; [figure 3, see paragraphs 0009, 0018, 0050-0051, and 0056]

 d) Reconstructing an MR image of the contrast agent within the subject using the filtered MR data. [See paragraph 0049]
However, Otazo fails to explicitly teach i) Segmenting k-space into at least two regions radially separated in K-space. Instead, Otazo disclosed segmenting K-space into at least one region [see Otazo, paragraph 0019].
Beck in the same field of endeavor in the subject of MRI imaging system, teaches Segmenting k-space into at least two regions radially separated in K-space (see col 9, lines 20-63).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Otazo to incorporate the teachings of
Beck to provide a step of Segmenting k-space into at least two regions radially separated in K-space. This modification will improve contrast enhanced MR imaging. 

Regarding claim 17, Otazo teaches the method of claim 16 wherein determining the number of spokes includes using a Fibonacci sequence to uniformly distribute the spoke in the at least one k-space region [Figure 5, See paragraphs 0018 and 0056].

Regarding claim 18, Otazo teaches the method of claim 17 wherein the number of spokes is determined for at least two k-space regions and the Fibonacci sequence determines a 

Regarding claim 19, Otazo teaches the method of claim 16 wherein the number of spokes in the at least one k-space region fulfills a Nyquist sampling criterion. [See paragraphs 0015 and 0051].

Regarding claim 20, Otazo teaches the method of claim 16 wherein the k-space filter is applied to a 2D region of k-space and wherein segmenting k-space into at least one region includes defining the 2D region as a ring. [See paragraphs 0026, and 0067]

Regarding claim 21, Otazo teaches the method of claim 20 wherein the spoke spacing is determined by an azimuth angle spacing divided by the golden-ratio. [See paragraph 0067]


Regarding claim 22, Otazo teaches the method of claim 20 wherein segmenting k-space includes segmenting k-space into 5 ring regions. [See paragraph 0067]. 
Otazo teaches all the elements of claim 22 as stated above, however fails to explicitly teach “5 rings”.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 5 rings, since it has been held that discovering an optimum value of 

Regarding claim 23, Otazo teaches the method of claim 22 wherein the number of spokes for the 5 ring regions include 21, 34, 55, 89, or 144. [See paragraph 0072].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 21, 34, 55, 89, or 144 spokes for the 5 rings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 24, Otazo teaches the method of claim 16 wherein the k-space filter is applied to a 3D region of k-space and wherein segmenting k-space into at least one region includes defining the 3D region as a sphere. [See paragraph 0067 and figure 8]

Regarding claim 25, Otazo teaches the method of claim 24 wherein the spoke spacing is determined by using both the azimuth angle spacing divided by the golden-ratio and a polar angle spacing divided by the golden-ratio. [See paragraphs 0067]

Regarding claim 26, Otazo teaches the method of claim 16 wherein reconstructing an MR image includes regridding and Fourier transforming the filtered MR data. [See paragraph 0060]



Regarding claim 29, Otazo teaches a system for contrast agent imaging comprising: [See paragraph 0002]
 a) A contrast agent administered to a subject; [see paragraphs 0010]
 b) A magnetic resonance imaging (MRI) system configured to acquire MR data for a region of interest containing the contrast agent within the subject; [see paragraph 0002]
 c) A computer system configured to apply a k-space filter to the MR data to create filtered MR data by: (see abstract and paragraph 0084)
ii) Determining a different number of spokes for k-space region based upon a radial sampling pattern; [see paragraphs 0009, 0018, 0050-0051, and 0056]
 iii) Determining a spoke spacing for the number of spokes in the radial sampling pattern using a golden-ratio; and [see paragraphs 0004, 0064-0067]
 d) Reconstructing an MR image of the contrast agent within the subject using the computer system and the filtered MR data. [See paragraphs 0004, and 0049]
However, Otazo fails to explicitly teach i) Segmenting k-space into at least two regions radially separated in K-space. Instead, Otazo disclosed segmenting K-space into at least one region [see Otazo, paragraph 0019].

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Otazo to incorporate the teachings of
Beck to provide a step of Segmenting k-space into at least two regions radially separated in K-space. This modification will improve contrast enhanced MR imaging. 

Claims 1-15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Otazo et al. Pub. No. US 2015/0077112 in view of Tailor et al. Pub. No. 2010/0282258 and in view of Beck Patent No. US 10,670,678.
Regarding claim 1, Otazo teaches a method for 170 imaging using a magnetic resonance imaging (MRI) system comprising:  [see paragraph 0002]
a) Administering a contrast agent to a subject; [see paragraph 0010]
b)  Acquiring MR data for a region of interest containing the contrast agent within the subject using the MRI system; [see paragraph 0010]
c)  Applying a k-space filter to the MR data to create filtered MR data by: [see paragraph 0019]
ii) Determining a different number of spokes for region based upon a radial sampling pattern; [figure 3, see paragraphs 0009, 0018, 0050-0051, and 0056]
iii) Determining a spoke spacing for the number of spokes in the radial sampling pattern using a golden-ratio; and [figures 7 & 8, see paragraphs 0004, 0064-0067]

Otazo teaches all the elements of claim 1 as stated above, however although Otazo discloses the administration of a contrast agent, Otazo fails to explicitly teach that such a contrast agent is oxygen 17“ 
Tailor in the same field of endeavor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging, teaches administering 170 to a subject; [see paragraph 0008]. 
It would have been obvious to one in ordinary skill In the art before the effective date of the claimed invention to have modified Otazo to incorporate the teaching of Tailor to administer the subject with O17 (contrast agent). This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 
However, Otazo in the view of Tailor fail to explicitly teach Segmenting k-space into at least two regions radially separated in K-space. Instead, Otazo disclosed segmenting K-space into at least one region [see Otazo, paragraph 0019].
Beck in the same field of endeavor in the subject of MRI imaging system, teaches Segmenting k-space into at least two regions radially separated in K-space (see col 9, lines 20-63).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Otazo in the view of Tailor to incorporate the teachings of Beck to provide a step of Segmenting k-space into at least two regions radially separated in K-space. This modification will improve contrast enhanced MR imaging. 

Regarding claim 2, Otazo teaches the method of claim 1 wherein determining a number of spokes includes using a Fibonacci sequence to uniformly distribute the spokes in the at least one k-space region. [See paragraphs 0018 and 0056]. 

Regarding claim 3, Otazo teaches the method of claim 2 wherein the number of spokes is determined for at least two k-space regions and the Fibonacci sequence determines a different number of spokes for a second k-space region than the number of spokes in a first k-space region. [See paragraph 0056].

Regarding claim 4, Otazo teaches the method of claim 1 wherein the number of spokes in the at least one k- space region fulfills a Nyquist sampling criterion. [See paragraphs 0015 and 0051].

Regarding claim 5, Otazo teaches the method of claim 1 wherein the k-space filter is applied to a 2D region of k-space and wherein segmenting k-space into at least one region includes defining the 2D region of k-space as a ring. [See paragraphs 0026, and 0067]

Regarding claim 6, Otazo teaches the method of claim 5 wherein the spoke spacing is determined by an azimuth angle spacing divided by the golden-ratio. [See paragraph 0067].


Otazo teaches all the elements of claim7 as stated above, however fails to explicitly teaches “5 rings” 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 5 rings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 8, Otazo teaches the method of claim 7 wherein the number of spokes for the 5 ring regions include 21, 34, 55, 89, or 144. [See paragraph 0072].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use 21, 34, 55, 89, or 144 spokes for the 5 rings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 9, Otazo teaches the method of claim 1 wherein the k-space filter is applied to a 3D region of k-space and wherein segmenting k-space into at least one region includes defining the 3D region of k-space as a sphere. [See paragraph 0067 and figure 8]



Regarding claim 11, Otazo teaches the method of claim 1 wherein reconstructing the MR image includes regridding and Fourier transforming the filtered MR data. [See paragraph 0060]

Regarding claim 12, Otazo teaches the method of claim 1 further comprising a temporal resolution achieved by performing the method within a temporal response window of 170. [See paragraph 0008]  
Otazo teaches all the elements of claim 12 as stated above, however although Otazo discloses a temporal response window of contrast agent, Otazo fails to explicitly teach that such a contrast agent is oxygen 17“ 
Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches within a temporal response window of 170; [see paragraphs 0008 and 0037]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Otazo to incorporate the teaching of Tailor to use O17 as a contrast agent. This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 


Otazo teaches all the elements of claim 1 as stated above, however although Otazo discloses that a contrast agent is administered to the subject, Otazo fails to explicitly teach that such a contrast agent is oxygen 17 and is administered via enriched water or oxygen gas. 
Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches 170 is administered to the subject via enriched water or oxygen gas; [see paragraph 0033]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Otazo to incorporate the teaching of Tailor to administered 170 to the subject via enriched water or oxygen gas.  This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption. 

Regarding claim 14, Otazo teaches the method of claim 1 wherein reconstructing the MR image includes reconstructing a dynamic MR image series. [See paragraphs 0004, 0005, and 0049]

Regarding claim 15, Otazo teaches the method of claim 1 wherein acquiring the MR data includes sampling k-space using a radially sampling trajectory. [See paragraph 0047]

Regarding claim 28, Otazo teaches the method of claim 16 wherein the contrast agent includes 170. [See paragraph 0010]

Tailor in the subject of method and apparatus for providing pulses inhalation of 17o2 for magnetic resonance imaging of cerebral metabolism teaches the contrast agent includes 170; [see paragraph 0008]. 
It would have been obvious to one in ordinary skill in the art before the effective date of the claimed invention to have modified Otazo to incorporate the teaching of Tailor to use a contrast agent that includes 17O. This modification will help with the magnetic resonance imaging of the cerebral metabolic rate of oxygen consumption.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub No. US2017/0307711, to Wundrak, in the subject of method for generating a radial or spiral MR image.
US Patent No. US10,067,212, to Stemmer, in the subject of dynamic method and apparatus for radial acquisition of MR data.
US Pub No. US2016/0025829, to Koktzoglou, in the subject of system and methods for efficient radial MRI with azimuthal equidistant.
US Pub No. US2016/0259022, to Beck, in the subject of recording and evaluating MR signals.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAINAB MOHAMMED ALDARRAJI/  Examiner, Art Unit 3793                                                                                                                                                                                           

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
for
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793